Plaintiff in error, Southwestern Bell Telephone Company, on December 12, 1939, filed its petition in error in which it is alleged that on the 19th day of October, 1939, the Corporation Commission of Oklahoma ruled, ordered, and determined in cause No. 10737 Part 4-A, then pending before it, that it would not consider applications filed in said proceeding by the petitioner for increased temporary intrastate exchange telephone rates at its Oklahoma exchanges in Altus, Alva, Bristow, Clinton, Cushing, Drumright, Duncan, Durant, Edmond, Henryetta, Hobart, Holdenville, Miami, Pawhuska, Perry, Seminole, Vinita, Woodward, Enid, Muskogee, and Wewoka.
On January 12, 1940, the Corporation Commission filed its motion to dismiss the purported appeal. A response to said motion to dismiss was filed on February 14, 1940. The motion to dismiss is grounded upon the proposition that under article 9, section 20, of the Constitution of the state of Oklahoma, no appeal lies from the alleged refusal of the State Corporation Commission to consider the establishing of the temporary rates at the above-named exchanges under the facts and circumstances of this case.
With this contention we agree. On October 1, 1936, the petitioner filed with the State Corporation Commission an application for investigation to determine the increase in its exchanges over the state of Oklahoma. The State Corporation Commission thereafter, on August 2, 1937, on its own motion instituted its individual proceeding to investigate the reasonableness of the rates and to determine the rates in the exchanges of the petitioner. On September 11, 1937, and March 8, 1938, two other applications were filed before the State Corporation Commission dealing with the request for the establishment of rates in certain cities and towns.
On August 31, 1939, the petitioner filed application for temporary increase in the rates in the above-named towns. During the proceedings instituted by the State Corporation Commission in the statewide cause, in a hearing held on October 19, 1939, the application for temporary increase in the rates in the above 22 cities was called to the attention of said commission and said petitioner requested a hearing upon its application for a temporary increase in the rates at the above exchanges. Thereupon the Corporation Commission refused to consider said applications during the proceeding in progress. The only record of the proceeding appears in the journal of *Page 104 
the State Corporation Commission styled 3364, and is as follows:
"Inasmuch as all parties announced ready for hearing on the state-wide permanent case, and to first consider the applications for temporary rates would cause undue delay and would be in a measure repetitious of matters to be presented in a state-wide permanent rate case, the commission orally ruled that the hearing should proceed on the permanent rate case, and thereafter proceeded to receive testimony in support thereof, with the declared intention of bringing the state-wide case to a rapid and speedy conclusion."
All that has been done in connection with the application to grant a temporary increase in the rates at the above exchanges was to deny a hearing thereon while the said commission was proceeding to conduct its general hearing on a state-wide increase. We therefore hold that under art. 9, sec. 20, of the Constitution of the state of Oklahoma and the laws made in pursuance thereof, no appeal lies from the alleged refusal of the State Corporation Commission to consider the application to establish the temporary rates at the above-named exchanges.
The proceeding is therefore dismissed.
BAYLESS, C. J., WELCH, V. C. J., and OSBORN, HURST, DAVISON, and DANNER, JJ., concur. RILEY, CORN, and GIBSON, JJ., absent.